Citation Nr: 0724316	
Decision Date: 08/07/07    Archive Date: 08/20/07

DOCKET NO.  06-11 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318 (West 2002 & 
Supp. 2006).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from April 1979 to July 1991.  
He died in April 2004.  The appellant is his widow.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating action in which 
the RO denied service connection for the cause of the 
veteran's death, and DIC pursuant to the provisions of 38 
U.S.C.A. § 1318.  The appellant filed a notice of 
disagreement (NOD) in March 2005, and the RO issued a 
statement of the case (SOC) in March 2006.  The appellant 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in March 2006.

In August 2005, the veteran testified during a hearing before 
a Decision Review Officer (DRO) at the RO; a transcript of 
that hearing is of record.  In July 2006, the appellant 
testified during a hearing before the undersigned Veterans 
Law Judge in Washington, D.C.; a transcript of that hearing 
is also of record.

The Board notes that, in October 2006, the appellant's 
representative submitted to the Board additional evidence for 
consideration in connection with the claim for service 
connection for the cause of the veteran's death, along with a 
waiver of initial RO consideration of such evidence.  The 
Board accepts this evidence for inclusion in the record on 
appeal and, in any event, is fully allowing the benefit to 
which the evidence relates.  See 38 C.F.R. § 20.1304(c) 
(2006).


FINDINGS OF FACT

1.  All necessary notification and development action in this 
appeal has been accomplished.

2.  The veteran's April 2004 death certificate lists the 
cause of death as small cell carcinoma of the lungs due to or 
as a consequence of metastatic brain lesion; a June 2004 
supplemental report of cause of death lists the cause of 
death as carcinoma of the brain due to or as a consequence of 
carcinoma of the lung.

3.  At the time of the veteran's death, service connection 
was in effect for memory loss with sleep problems, fatigue, 
headaches, and spurts of rage as due to undiagnosed illness 
associated with Southwest Asia (rated as 100 percent 
disabling), lumbar spine degenerative disk disease (DDD) 
(rated as 10 percent disabling), and eczema of the hands 
(rated as noncompensable).

4.  The competent medical opinion evidence is at least evenly 
balanced on the question of whether the undiagnosed illness 
that caused the veteran's memory loss contributed 
substantially or materially to his death from brain cancer.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the appellant's favor, 
the criteria for service connection for the cause of the 
veteran's death are met.  38 U.S.C.A. §§ 1110, 1131, 1310, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.312 (2006).

2.  As DIC benefits under 38 U.S.C.A. § 1318 are payable as 
if the cause of death were service-connected, and the Board 
has found the cause of the veteran's death to be service-
connected, consideration of the claim for DIC benefits under 
the provisions of 38 U.S.C.A. § 1318 is now unnecessary.  38 
U.S.C.A. § 1318 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.22, 
20.1106 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2006)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended, at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

In view of the Board's favorable disposition of the claim for 
service connection for the cause of the veteran's death, and 
dismissal of the claim for DIC benefits, under the provisions 
of 38 U.S.C.A. § 1318, as moot, the Board finds that all 
necessary notification and development action in this appeal 
has been accomplished.

II.  Cause of Death

Service connection may be granted for disability (or death) 
resulting from disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.303 (2006).  Service connection 
may also be granted for disability (or death) that is 
proximately due to or the result of a service-connected 
disability.  See 38 C.F.R. § 3.310(a) (2006).

To establish entitlement to service connection for the cause 
of the veteran's death, the evidence must show that 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310 (West 2002 & Supp. 2006); 38 C.F.R. § 
3.312 (2006).  The service-connected disability will be 
considered as the principal cause of death when such 
disability, singly or jointly with another condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto. 38 C.F.R. § 3.312(b) (2006).  To be 
considered a contributory cause of death, it must be shown 
that the service-connected disability contributed 
substantially or materially; that it combined to cause death; 
or that it aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c)(1) (2006).  It is not sufficient 
to show that the service-connected disability casually shared 
in producing death; rather, a causal connection must be 
shown.  Id.

The initial death certificate indicates that the veteran 
died, in April 2004, from small cell carcinoma of the lungs 
due to or as a consequence of metastatic brain lesions.  A 
June 2004 supplemental report of cause of death indicates 
that the veteran died from carcinoma of the brain due to or 
as a consequence of carcinoma of the lung.  

At the time of the veteran's death, service connection was in 
effect for memory loss with sleep problems, fatigue, 
headaches, and spurts of rage as due to undiagnosed illness 
associated with Southwest Asia (rated as 100 percent 
disabling), lumbar spine DDD (rated as 10 percent disabling), 
and eczema of the hands (rated as noncompensable).

The appellant has argued, as succinctly stated in the August 
2004 report of contact (VA Form 119) and at length elsewhere, 
that the veteran's service-connected memory loss with 
headaches and other symptoms due to undiagnosed illness was a 
contributory cause of his death from carcinoma of the brain.

Considering the pertinent evidence of record in light of 
governing legal authority, the Board finds that, 
collectively, the medical opinion evidence described below 
reflects that it is at least as likely as not that the 
service-connected undiagnosed illness that caused the 
veteran's memory loss with headaches and other symptoms 
contributed substantially or materially to cause the brain 
cancer that, in turn, caused his death.

As noted, the service connection had been established for 
memory loss with sleep problems, fatigue, headaches, and 
spurts of rage due to undiagnosed illness.  Service 
connection for this disability was granted in June 1995, on a 
presumptive basis, under the then-applicable statute, for a 
chronic disability persisting for at least six months 
resulting from undiagnosed illness that became manifest 
either during service in Southwest Asia during the Persian 
Gulf War or manifested to a compensable degree within two 
years after service in Southwest Asia.  See 38 U.S.C.A. 
§ 1117 (as in effect prior to March 1, 2002).  This grant of 
service connection was based on a July 1994 VA hospital 
discharge summary that includes a diagnosis of memory loss of 
undetermined etiology, and an October 1994 VA examination 
report that includes diagnoses of dementia and headaches.  

Certified Physician's Assistant (P.A.) Buckland, who had 
treated the veteran for many years, wrote October 2004, 
December 2005 and October 2006 letters on the veteran's 
behalf.  In these letters, he indicated that he had reviewed 
the veteran's in-service and post-service medical records as 
well as numerous articles (which he identified) relating to 
exposure to chemicals during the Persian Gulf War and 
exposure to tear gas (to which the veteran had been exposed 
in the course of his duties in service).  P.A. Buckland 
described the December 2003 diagnosis of the veteran's brain 
malignancy and explained that the organic mental condition 
that underlay the veteran's service-connected disability of 
memory loss with headaches and other symptoms developed into 
the brain lesions that caused his death and, therefore, the 
service-connected disability contributed substantially to the 
veteran's death.  He also noted that the veteran was a 
smoker, but wrote that the veteran did not exhibit any signs 
of respiratory illness/problems during the course of his 
medical care and that, based on his analysis of the medical 
evidence including MRI studies, the brain lesions were 
present first, and then metastasized to the lungs and other 
organs.  Thus, according to P.A. Buckland, the medical 
evidence did not reflect that the veteran's smoking 
contributed to his death.  

Dr. Applegate, MD, PhD, of the Johnson Neurological Clinic, 
reviewed the veteran's December 2003 brain and cervical spine 
MRI results and, noting the veteran's exposure to chemicals 
during service, concluded that it was at least as likely as 
not that the veteran's brain lesions were caused by the same 
undiagnosed illness that caused his memory loss. 

Considering P.A. Buckland's familiarity with the veteran's in 
and post-service medical history and relevant medical 
literature, and his thorough explanation of his conclusions 
in light of his careful review of the evidence of record, 
along with the support for this opinion offered by Dr. 
Applegate, who was less familiar with the veteran's case but 
had more significant medical qualifications, the Board 
accords substantial weight to the conclusion that the 
disability underlying the veteran's service-connected memory 
loss was the same disability that caused the brain cancer 
resulting his death.  See Guerrieri v. Brown, 4 Vet. App. 
467, 470-471 (1993) (the probative value of medical evidence 
is based on the physician's knowledge and skill in analyzing 
the data, and the medical conclusion the physician reaches; 
as is true of any evidence, the credibility and weight to be 
attached to medical opinions are within the province of the 
Board).  Taken together, these opinions constitute competent 
evidence that the veteran's service-connected memory loss 
with sleep problems, fatigue, headaches, and spurts of rage 
due to undiagnosed illness contributed substantially or 
materially to his death from brain cancer.

The only opinion that tends to weigh against the claim is 
that of a VA physician, who, in March 2006, checked a box on 
an examination request form sent by the RO, indicating that 
he could not resolve the issue without resort to mere 
speculation.  The physician added a handwritten note in which 
he indicated that there was no real data on the amount or 
nature of the veteran's exposure to chemical agents, that in 
the absence of such documentation it was not possible to 
connect his brain cancer to such exposure without resort to 
speculation, and that the statements of P.A. Buckland and Dr. 
Applegate were speculative, as there was no proof that the 
veteran's exposure to chemical caused his cancer.

The Board notes that, while the VA physician felt that the 
issue could not be resolved without resort to speculation, 
and that there was no "proof" that the veteran's in-service 
exposure to chemicals caused the brain cancer that, in turn, 
caused his death, service connection for the cause of the 
veteran's death does not require a definitive finding that 
the exposure to chemicals caused the veteran' death from 
brain cancer.  Rather, service connection for the cause of 
the veteran's death may be granted on the basis of a finding 
(or, competent evidence supporting a finding) that the 
veteran's service-connected memory loss with headaches and 
other symptoms due to undiagnosed illness contributed 
substantially or materially to cause his death. (Emphasis 
added).  Here, P.A. Buckland and Dr. Applegate fully 
explained the rationale for the conclusion that the 
undiagnosed illness that caused the veteran's service-
connected disability also caused the brain cancer that, in 
turn, caused his death, in light of the medical evidence, 
which they accurately characterized.  As indicated above, 
taken together, these opinions support a finding that 
service-connected disability contributed substantially or 
materially to cause the veteran's death.  As such, the Board 
finds that these opinions are entitled to, at least, as much 
weight as the VA physician's opinion.

When, after consideration of all evidence and material of 
record in a case for VA benefits, there is an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving such issue 
shall be given to the claimant.  See 38 C.F.R. § 3.102 
(2006).  See also 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 
2006); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Under these circumstances, the competent medical opinion 
evidence is at least evenly balanced as to whether the 
undiagnosed illness that caused the veteran's service-
connected memory loss with sleep problems, fatigue, 
headaches, and spurts of rage contributed substantially or 
materially to his death from brain cancer, and resolution of 
all reasonable doubt in the appellant's favor warrants a 
grant of service connection for the cause of the veteran's 
death.

II.  DIC benefits per 38 U.S.C.A. § 1318

38 U.S.C.A. § 1318(a) (West 2002 & Supp. 2006), provides that 
DIC benefits are payable to the surviving spouse of a 
"deceased veteran" in the same manner as if the death were 
service-connected, where the veteran was rated totally 
disabled for 10 or more years immediately preceding death.  
Here, since the Board has already granted service connection 
for the veteran's cause of death, it need not decide the 
claim for benefits under 38 U.S.C.A. § 1318, as granting the 
claim would not increase the appellant's benefits.  The Board 
will therefore dismiss the claim as moot.


ORDER

Service connection for the cause of the veteran's death is 
granted.

The claim for DIC benefits, under the provisions of 38 
U.S.C.A. § 1318, is dismissed as moot.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


